Title: From Benjamin Franklin to Grey Cooper, 24 June 1768
From: Franklin, Benjamin
To: Cooper, Sir Grey


Dear Sir
Saturday June 24. 1768
Inclos’d I send, for the Ladies, a Piece of the Bark Cloth with which the new-discover’d People dress themselves. It was fast together, but I have split it, as you see; and it will still split farther into its original thin Pieces like Lace.
You once express’d a little Partiality for Things of my Writing, which encourages me to send you two; one to which you have a kind of Right, it being written under your Roof in favour of the Treasury, to discountenance, among honest People, the Practice of Smuggling or using contraband Goods. The other was intended to lessen the Effect of the late numerous inflammatory Papers on the Minds of the labouring Poor. They may show at least that the Writer wishes well to Government and Order.
I attended at the Duke of Graftons yesterday Morning at ½ after Ten, agreable to your kind Note. His Grace being very busy, referr’d me to Tuesday next at 12 o’Clock, to be then at the Treasury. I am extreamly sensible of your Friendship, and of the Dukes Goodness in thinking of me. With sincere Esteem, I am, Yours affectionately
B Franklin
 
Addressed: To / Grey Cooper Esqr / Treasury
  Endorsed: 1768  Dr. B. Francklin